 508DECISIONSOF NATIONALLABOR RELATIONS BOARDRAPHAEL G. WOLFF STUDIOSandINTERNATIONAL ALLI-ANCE OF THEATRICAL STAGE EMPLOYEES ANDMOVING PICTURE MACHINE OPERATORS OF THE UNITEDSTATES AND CANADA AND ITS LOCAL 839, MOTIONPICTURE SCREEN CARTOONISTS, AFL, Petitioner. CaseNo. 21-RC-2947. April 29, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Norman H.Greer, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed. IPursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Chairman Herzog and Members Mur-dock and Peterson].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties agree that the following employees constitutea unit appropriate for the purposes of collective bargaining:All animation-department employees at the Employer'sHollywood, California, studios, excluding cameramen, pro-jectionists, laboratory technicians, film editors, filmcutters,soundmen, actors, musicians, clerical employees, mainte-nance men, and supervisors as defined in the Act.5.The Intervenor contends that temporary employees in theanimation department, including Russell Dyson, are ineligi-ble to vote in the election. The Petitioner contends that thetemporary employees should be permitted to vote. The Em-ployer takes no position.IThe Screen Cartoonists Guild, which was permitted to intervene on the basis of its con-tractual interest,moved to dismiss the petition on the ground that temporary employees arenot eligible to vote and that, therefore,the Petitioner has not made a sufficient showing ofinterest in the unit. As discussed below, we find that temporary employees are eligible tovote.Moreover, it is well settled that the sufficiency of the Petitioner's showing of interestisamatter for administrative determination and is not litigable. In any event, we are ad-ministratively satisfied that the Petitioner has made a sufficient showing of interest. Ac-cordingly. we shall deny the Intervenor's motion.104 NLRB No. 77. RAPHAEL G. WOLFF STUDIOS509The Employer employs both permanent and temporary em-ployees in the animation department. At the time of thehearing there were 6 permanent and 9 temporary employees.The temporary employees work under the same supervisionand perform the same work as the permanent employees.The length of employment of temporary employees dependsupon the availability of work.' Because of the nature of theindustry, their employment is of varying duration. The recordindicates that permanent employees themselves are not givenassurance of more than 6 months' employment a year. Therecord also indicates that the Employer has an agreement toproduce 12 three-dimensional pictures in the coming yearwhich will make work available to temporary employees.In view of the foregoing, and particularly the character ofthe industry, we find that the temporary employees involvedherein have a sufficient interest in the terms and conditionsof employment as to entitle them to vote in the election directedherein.One employee, Blundell, hired as a scene planner, has beenassigned part-time duties as a cameraman. He estimatedthat during the 6 weeks preceding the hearing in this case hespent slightly over half of his time performing the duties ofa cameraman. As Blundell works a substantial portion ofhis time as a scene planner, which is a classification fallingwithin the unit, we find that he is eligible to vote in the elec-tion.'After the hearing the parties submitted to the Board addi-tional information that the Employer had laid off all thetemporary and permanent employees because of lack of work.In these circumstances, we shall direct that an election beheld among the employees in the appropriate unit who areemployed during the payroll period immediately preceding thedate of the issuance of the notice of election at a time whenthe Regional Director determines that the Employer has re-sumed operations with a representative number of employees.[Text of Direction of Election omitted from publication.]2 The Employer's contract with the intervenor provides that "employment will be con-sidered temporaryfor a maximumterm of 12 months of continuous employment." This con-tract is not urged asa bar to thisproceeding.sOcala Star Banner, 97 NLRB 348.4As an alternative to its contention that temporary employeesshould not be permitted tovote, the intervenor suggeststhat eligibilitybe determinedby the payroll period ending priorto January1953.We find that the use ofthe eligibility period prescribed above will besteffectuate the purposesof the Act.